Citation Nr: 0828577	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-41 236	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypothyroidism.

2.  Entitlement to service connection for loss of the jawbone 
and tooth.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1970 to June 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which, in pertinent part, found 
that new and material evidence had not been submitted to 
reopen the claim for entitlement to service connection for 
hypothyroidism and denied entitlement to service connection 
for loss of the jawbone, loss of a tooth, and tinnitus.  

On his December 2005 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at his local 
RO.  A hearing was scheduled on November 20, 2006, but the 
veteran failed to appear without explanation.  Therefore, 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2007).



FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for hypothyroidism was denied in an unappealed rating 
decision in July 1979.

2.  The evidence received since the July 1979 decision does 
not relate to a necessary element of service connection that 
was previously lacking, and does not raise a reasonable 
possibility of substantiating the claim.

3.  The veteran does not have loss of his jawbone or a tooth.

4.  The veteran does not have tinnitus.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for hypothyroidism.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Loss of the jawbone or tooth is not etiologically related 
to active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Tinnitus is not etiologically related to active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In claims to reopen, the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In an October 2004 VCAA letter, the veteran was provided 
notice of the criteria necessary for reopening a previously 
denied claim.  In addition, he was informed of the reason for 
the prior denial of service connection for hypothyroidism in 
the RO's April 2005 rating decision and December 2005 
statement of the case (SOC).  VA has therefore substantially 
fulfilled its specific duties to notify with regard the 
veteran's claim to reopen.  

In a letter issued in October 2004, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claims, 
as the claims are being denied no additional disability 
rating or effective date will be assigned.  Therefore, the 
veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded VA examinations or medical 
opinions in response to his claims for service connection.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

With regard to the hypothyroidism claim, there is no duty to 
provide an examination prior to reopening the claim.  
38 C.F.R. § 3.159(c)(4)(iii) (2007).

As discussed below, there is no evidence of current loss of 
the veteran's jawbone, loss of a tooth, or tinnitus.  There 
is no clinical evidence of these conditions and the veteran 
has not reported current symptomatology.  VA examinations 
are, therefore, not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as tinnitus caused 
by organic disease of the nervous system, are presumed to 
have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypothyroidism

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Analysis

The veteran contends that during active duty service he 
underwent radiation treatment for a thyroid condition that 
led to his current hypothyroidism.  Service connection for 
hypothyroidism was denied in a July 1979 rating decision 
based on the RO's determination that there was no evidence of 
hypothyroidism during service or within a year from the 
veteran's separation from active duty.  The evidence of 
record included service treatment records, which were 
negative for evidence of a thyroid condition or radiation 
treatment, and a May 1979 VA examination report diagnosing 
the veteran with mild hypothyroidism secondary to radioactive 
iodine thyroid treatment.  

The veteran's claim to reopen was received in October 2004.  
The evidence added to the record includes records of 
treatment at the VA Medical Center (VAMC) dated from October 
1989 showing continued treatment for hypothyroidism.  In 
October 1991, the veteran was hospitalized for treatment of 
deep vein thrombosis and cellulitis.  He reported that he was 
diagnosed with Grave's disease in 1972 with associated 
symptoms of proptosis and tachycardia.  He was treated with 
radioactive iodine ablation and subsequently developed 
hypothyroidism.  The veteran also stated that his father had 
Grave's disease.  

The evidence added to the record since the July 1979 denial 
of the claim is insufficient to establish a reasonable 
possibility of substantiating the claim.  In fact, the VAMC 
treatment records are duplicative and cumulative of evidence 
already of record in 1979, as they merely repeat previously 
considered diagnoses of hypothyroidism secondary to 
radioactive iodine ablation.  Other than the veteran's 
reports of radiation treatment during service for a thyroid 
condition, which were considered by the RO in its initial 
July 1979 denial, the additional evidence of record does not 
indicate that the veteran underwent such treatment during 
active duty service.  The veteran has not advanced any other 
specific contentions.  

As the submitted evidence does not relate to a necessary 
element of service connection that was previously lacking, 
i.e. a causal relationship between the veteran's disability 
and his military service, new and material evidence has not 
been submitted and reopening of the claim is denied.

Jaw Bone, Loss of a Tooth, and Tinnitus

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for the loss of his jawbone, 
loss of a tooth, and tinnitus, the Board finds that evidence 
of record is against a finding that there is a current 
disease or disability. 

Service treatment records are negative for complaints or 
treatment pertaining to the veteran's jaw or teeth.  He was 
diagnosed with bacterial otitis of the ears in August 1970, 
but there is no evidence of findings referable to tinnitus.  
The examination for separation in April 1973 shows that the 
veteran's dental and audio examinations were normal.  

The post-service medical evidence of record shows that  the 
veteran has not complained of tinnitus or any problems 
related to his jaw or teeth.  He was provided a VA audiology 
examination in April 1979 and no findings of tinnitus were 
reported.  The record is entirely negative for competent 
evidence of a dental disability including loss of the jaw.  
The clinical records are silent, and the veteran has not 
described any current disability.  Absent such evidence the 
necessary element for service connection of a current 
disability is not shown.

Absent evidence of the existence of the disability being 
claimed, a necessary element for the grant of service 
connection is lacking.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claims, reasonable doubt does not 
arise and the claims are denied.


ORDER

New and material evidence not having been received, reopening 
of the claim for entitlement to service connection for 
hypothyroidism is denied.

Entitlement to service connection for loss of the jawbone and 
tooth is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


